DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 specifies that the protrusion is a plate protruding in the longitudinal direction. There is no support in 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-9, 15 and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Weisshaupt (9,289,216).

As to claim 1, Weisshaupt discloses:  A surgical clip of a branch-crossed design (see figure 2) with a first clip branch (14/24) and a second clip branch (16/22), respective center portions in a longitudinal direction of which each extend in a Z shape (see figure below), which are connected to each other at respective proximal ends of the clip branches (ends that are closest to 26) via a spring-elastic connection piece (26, see figure 2), and have, at respective distal portions of the clip branches, a jaw part (14/16) with a gripping surface (surface that contacts tissue), wherein in a mounting position of the clip, the clip branches are crossed over, the gripping surfaces lie opposite each other, and are held lying against each other via a closing force of the spring-elastic connection piece (see figure 2), 
a longitudinal groove (52) in its center portion, the longitudinal groove extending in a Z-shaped manner and open only towards the second clip branch (see figure 2), in which the second clip branch is supported and/or guided in its center portion extending in a Z-shaped manner (by sliding in the groove), at least in sections of the second clip branch, in such a way that a relative movement of the clip branches in an opening/closing direction along the longitudinal groove is possible (see figure 2), but a displacement of the clip branches in a direction transverse to the opening/closing direction is prevented (groove is closed thus prevents transverse movement), 
wherein a first side wall or a first flank of the longitudinal groove is a protrusion (see edge of groove outlined in figure below, seen as a groove flank) with an end face facing the second clip branch (entire top face faces second clip arm, see figure 2), in the longitudinal direction so that the longitudinal groove is an open longitudinal groove (seen as an open groove since the grove is exposed, also seen to be facing second clip arm in every direction including the longitudinal direction), and a second side wall or a second flank of the longitudinal groove is formed by the center portion of the first clip branch (other edge of groove on other side of figure 2 is formed by center portion), and wherein the center portion of the second clip branch has a recess (see figure below, seen as entire segment of cutout material pointed to) which is provided and adapted to guide and/or receive the protrusion arranged at the first clip branch (see figure 5C). Examiner notes the entire top surface of the groove outlined below is seen as a groove because it protrudes upward. 

    PNG
    media_image1.png
    799
    1005
    media_image1.png
    Greyscale


As to claim 2, Weisshaupt discloses the intention of claim 1, Weisshaupt further discloses: wherein the center portion of the second clip branch is guided and/or held in the longitudinal groove of the first clip branch (see figure 2, seen to be guided via groove).

As to claim 3, Weisshaupt discloses the intention of claim 1, Weisshaupt further discloses: wherein the first clip branch and the second clip branch each have a longitudinal groove (52 in first branch and grooves cut out in second branch that allow 

As to claim 5, Weisshaupt discloses the invention of claim 1, Weisshaupt further discloses: wherein the protrusion is formed integrally with the first clip branch as one piece of material (see figure 2, the element being seen as the protrusion is not separately formed and is thus seen as being formed integrally with the first clip branch as one piece of material).

As to claim 8, Weisshaupt discloses the intention of claim 1, Weisshaupt further discloses: wherein the recess follows a Z-shaped course of the center portion of the second clip branch (seen to follow a portion of the z-shaped course of the center portion) in such a way that a guide ridge (see figure below) is formed on an upper side of the center portion of the second clip branch. Examiner notes the limitation “the recess follows a z-shaped course of the center portion does not require the recess to follow the entire z-shaped course as the center portion does. As such, since the recess is seen to be on a portion of the center portion that follows the z-shaped course, the limitation is met. Furthermore, the term “upper side” is seen as relative. This the ridge would be seen on an upper side when looking at figure 2 from the bottom of 24.

    PNG
    media_image2.png
    705
    750
    media_image2.png
    Greyscale


As to claim 9, Weisshaupt discloses the intention of claim 1, Weisshaupt further discloses: wherein the proximal portions of the clip branches are at least partially opposite each other in the transverse direction of the clip branches (see figure 2, seen as partially opposite each other in the transverse direction).

As to claim 15, Weisshaupt discloses the intention of claim 1, Weisshaupt further discloses: wherein the first clip branch is identical in form to the second clip branch and is opposite to the second clip branch according to the branch crossed design (see figure 2).

.

Claim(s) 1, 6 and 12 are rejected under 35 U.S.C. 102a1 as being anticipated by Pleil (20150164510).

As to claim 1, Pleil discloses: A surgical clip of a branch-crossed design (see figure 1A) with a first clip branch (11a/18/12a) and a second clip branch (11b/12b), respective center portions in a longitudinal direction of which each extend in a Z shape (see figure below), which are connected to each other at respective proximal ends of the clip branches (ends that are closest to 15) via a spring-elastic connection piece (15, see figure 1a), and have, at respective distal portions of the clip branches (see figure 1a), a jaw part (11a/11b) with a gripping surface (surface that contacts tissue), wherein in a mounting position of the clip, the clip branches are crossed over, the gripping surfaces lie opposite each other, and are held lying against each other via a closing force of the spring-elastic connection piece (see figure 1a), wherein at least the first clip branch has a longitudinal groove (18) in its center portion, the longitudinal groove extending in a Z-shaped manner and open only towards the second clip branch (see of the second clip branch, in such a way that a relative movement of the clip branches in an opening/closing direction along the longitudinal groove is possible (see figure 1a), but a displacement of the clip branches in a direction transverse to the opening/closing direction is prevented (groove is closed thus prevents transverse movement),  wherein a first side wall or a first flank of the longitudinal groove is a protrusion (see edge of groove outlined in figure below, seen as groove flank) with an end face facing the second clip branch (entire top face faces second clip arm, see figure 2), in the longitudinal direction so that the longitudinal groove is an open longitudinal groove (seen as an open groove since the grove is exposed, also seen to be facing second clip arm when clip is opened all the way till the second arm hits the protrusion), and a second side wall or a second flank of the longitudinal groove is formed by the center portion of the first clip branch (other edge of groove shown below is formed by center portion), and wherein the center portion of the second clip branch has a recess (see figure below, seen as a recess) which is provided and adapted to guide and/or receive the protrusion arranged at the first clip branch (seen to be structured to receive the protrusion once clamp is opened all the way). 


    PNG
    media_image3.png
    676
    890
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    382
    814
    media_image4.png
    Greyscale


longitudinal groove is arranged eccentrically on the first clip branch (see figure 1A and figures above, located off center of the arm is located on).  

As to claim 12, Pleil discloses the intention of claim 1, Pleil further discloses: wherein the first side wall or the first flank of the longitudinal groove has a plane surface (first side wall has plane surface seen as surface directly facing the opposite clip arm seen in figure below) facing towards the second side wall (wall on other side of clip corresponding to plane surface when clip is completely open) or the second groove flank in the direction transverse to the opening/closing direction. Examiner notes the plane surface will face the second side wall when the clip is completely open.

    PNG
    media_image5.png
    429
    871
    media_image5.png
    Greyscale




Claim(s) 19-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Nakamura (20120184976).

As to claim 19, Nakamura discloses: A surgical clip of a branch-crossed design (clip of figure 1) comprising: a first clip branch (see figure below) having a first jaw (11a); a second clip branch (see figure below) having a second jaw (11B); and a spring (see figure below) connecting the first clip branch to the second clip branch in a spring-elastic connection that permits the first jaw and the second jaw to open and close (see figure 8 and paragraph 0003), the first clip branch and the second clip branch being movable into a hooked condition (when jaws are crossed as seen in figure 1) in which displacement of the first jaw relative to the second jaw is confined within a single plane (see figure 8), and an unhooked condition (see figure 3-4), Page 5 of 10Appln. No.: 16/765,448Attorney Docket No.: AAG-312USAmendment Dated: August 26, 2021Reply to Office Action of June 16, 2021the first clip branch comprising a longitudinal rail (segment of first branch attached to 41A, see figure below and figure 1) projecting from the first clip branch in a direction away from the spring (seen to be projecting upward in figure below), the second clip branch comprising a longitudinal groove (31B) open in a direction toward the spring (see figure 1, seen to be open towards spring since a portion of groove faces the spring), the rail being receivable in the groove to attach the first clip branch to the second clip branch in the hooked condition (see figure 1-2, projection moves inside groove), and the rail being movable out of the groove to place the first clip branch and the second clip branch in the unhooked condition (see figures 3-4). Examiner notes the groove is seen to be the entire area the projection is able to slide in. Including the segment, it contacts on 11B. 

    PNG
    media_image6.png
    714
    826
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    643
    779
    media_image7.png
    Greyscale

As to claim 20, Nakamura discloses the invention of claim 19, Nakamura further discloses: wherein at least one of the first jaw and the second jaw is movable out of the single plane to move the first clip and the second clip to the unhooked condition (see figures 3-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Weisshaupt (9,289,216).

As to claim 10, Weisshaupt discloses the intention of claim 1, Weisshaupt fails to directly discloses: wherein the center portion of at least the second clip branch is about half as wide as a proximal portion of the second clip branch and about half as wide as a distal portion of the second clip branch.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the center portion of the second clip branch shown in Weisshaupt about half as wide as a proximal portion of the second clip branch and about half as wide as a distal portion of the second clip branch in order to fit the particular procedure being done since this claimed dimension of the center portion does not change the clips ability to clamp onto tissue. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0029 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.

As to claim 11, Weisshaupt discloses the intention of claim 10, Weisshaupt fails to directly disclose: wherein, on a side surface of the second clip branch facing away from the first clip branch, side surfaces of the proximal portion of the second clip branch, of the center portion of the second clip branch and of the distal portion of the second clip branch are arranged in alignment. Examiner notes “a side surface” limitation in this claim can be seen as any side surface facing away from the second clip branch. As such, the opposite surface faces of the portions of the clip outlined below are the surfaces being seen as facing away from the first clip branch. However as seen in the figure below, these side surfaces are hidden from view in figure 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make these hidden surfaces similar to those shown below so that they are arranged in alignment to simply manufacturing of the clip.

    PNG
    media_image8.png
    770
    753
    media_image8.png
    Greyscale


Weisshaupt further fails to directly disclose: while on a side surface of the second clip branch facing the first clip branch, the side surface facing the first clip branch is cut back relative to the side surfaces of the proximal and distal portions of the second clip branch by approximately half the width of the proximal and distal portions of the second clip branch. Examiner notes the surface of 54 seen in figure 2 is seen as facing toward the first clip branch and is cut back. The exact cut back amount is not known. 
It would have been obvious to one of ordinary skill in the art to have made the side surface of the second clip branch facing the first clip branch shown in Weisshaupt to be cut back relative to the side surfaces of the proximal portion and distal portion by approximately half the width of the proximal portion and distal portion in order to fit the Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Weisshaupt (9,289,216) in view of Lutze (20140114332).

As to claim 13, Weisshaupt discloses the invention of claim 1, Weisshaupt fails to directly disclose: wherein the surgical clip is formed integrally as one piece of material.
In the same field of endeavor, namely medical clip devices, Lutze teaches its well-known to make an entire tissue treating clip integrally out of one piece of material (paragraph 0042). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the entire clip integrally out of one piece of material as taught by Lutze to simplify manufacturing.


Allowable Subject Matter
s 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No art on record, alone or in combination could be found to teach: (claim 16) wherein a length of the protrusion in the longitudinal direction is the width of the longitudinal groove in a transversal direction or (claim 18) wherein the guide ridge extends along the longitudinal direction, and the recess has a dimension corresponding to a dimension of the protrusion so that a height of the guide ridge corresponds to the length of the protrusion. The closest prior art was Weisshaupt (9,289,216). Modifying the prior art to have the dimension has claimed in both 16 and 18 would limit the degree to which the jaws could open and close and likely would render the clip inoperable for its intended purpose. Also a teaching reference with sufficient motivation for making the modification could not be found. 

Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive. As to the argument on page 2 of applicants arguments that Weisshaupt fails to directly disclose a longitudinal groove with a first wall or first flank that is in a protrusion…formed by a center portion of a first clip branch, examiner disagrees. As described above, the groove 52 has a top surface that protrudes upward that faces these second clip branch in a longitudinal direction so that the longitudinal groove is an open longitudinal groove (seen as an open groove since the grove is exposed, also . 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771